Citation Nr: 1702554	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2014, the Veteran testified at a video conference hearing before the undersigned.

In June 2015, the Board, in part, remanded the issue on appeal for additional evidentiary development and it has been returned to the Board for appellate review.

Kenneth LaVan revoked his representation and withdrew as the Veteran's representative for the issue on appeal in August 2015 after the certification of this appeal.  The record reflects that written notice was provided to both the Veteran and VA.  In the April 2016 post-remand notice letter, the Veteran was informed that there was no record of him appointing a service organization or representative to assist him with his claim and that he could contact the RO for a listing of the recognized Veterans' Service Organizations and/or representatives.  The Veteran has not indicated that he desires another representative, thus, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran has current diagnoses of an acquired psychiatric disability, to include anxiety disorder, depression, depression not otherwise specified (NOS), depressive disorder, adjustment disorder with depression/anxiety, and other recurrent depressive disorders. 

2.  An acquired psychiatric disability did not have onset during service and is not otherwise related to service, to include reported symptoms of depression therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination, VA medical opinion, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the June 2015 remand directives.  

With regard to the October 2014 hearing, the Veterans Law Judge and the Veteran identified the issue on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his reported psychiatric symptomatology and relevant in-service occurrences.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, review of the evidentiary record shows the Veteran has current diagnoses of an acquired psychiatric disability during the appeal period since the date of claim for depression and anxiety in August 2009.  VA treatment records show treatment and diagnoses of depression and depressive disorder from July 2009 to January 2010 and diagnosis of depression NOS in June 2010.  SSA records show diagnoses of adjustment disorder with depression/anxiety and depressive disorder.  The June 2016 VA Disability Benefits Questionnaire (DBQ) examination report for mental disorders shows diagnoses of anxiety disorder and other recurrent depressive disorders.

With regard to the element of an in-service occurrence, review of the Veteran's service treatment records during his period of active service from June 1974 to June 1981 are silent for any complaints, treatment, or diagnoses of an acquired psychiatric disability.  In fact, the May 1981 separation examination report shows clinical evaluation of the psychiatric system was normal.  Nevertheless, the Veteran reports symptoms of depression since the 1980s during service and he is competent to describe such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, a question remains as to whether the element of a nexus between the current acquired psychiatric disability and in-service occurrence has been met in this case. 

In the August 2009 VA Form 21-4138, the Veteran reported suffering from depression and anxiety due to stress he experienced while serving in the Army.  At the October 2014 Board hearing, the Veteran reported seeking psychiatric treatment since the 1980s, specifically about once a year.

In October 2014, a statement from the Veteran's nephew, G. D. was obtained and associated with the record.  G. D. noted his observations of how the Veteran's attitude and behaviors changed before and after military service.  In March 2015, a statement from the Veteran's friend, C. S. was obtained and associated with the record.  C. S. identified himself as an employee at a VA Medical Center at which the Veteran sought psychiatric treatment.  He reportedly met the Veteran in 1994, and the Board notes that review of the record shows the Veteran's treatment and diagnosis for depression in a November 1995 VA treatment record. 

Pursuant to the June 2015 Board remand, the Veteran was afforded the June 2016 VA DBQ examination and medical opinion completed by Dr. R. S., Clinical Psychologist.  At the examination, the Veteran reported a rough adjustment during service, "being trained to kill was difficult and a lot on [him]," and he "did not like the way that [he] was talked to by the military."  After separation, things were "rough," specifically noting that friends and family stated he was more irritable and isolative than he had been prior to service and he began to prefer to be alone.  The Veteran further reported that he has experienced chronic depression since separation from service and denied seeking any psychiatric treatment during service.  

Following a review of the claims file and clinical evaluation, the VA examiner rendered diagnoses of other recurrent depressive disorders and anxiety disorder and opined the Veteran's mood and anxiety symptoms are less likely than not related to military service.  Dr. R. S. explained the following:

While it is clear that the Veteran has symptoms of [other recurrent depressive disorders, anxiety disorder unspecified, and cocaine dependence], the connection of his mood and anxiety symptoms to any experience in military service is unclear.  The Veteran did not describe sufficient symptoms for the diagnosis of depression during service and was unable to describe any specific military events related to onset of mood and anxiety symptoms.  The Veteran does describe substance abuse behaviors beginning in the military (alcohol) with continued substance abuse/dependence behaviors following service (cocaine).  Due to the factors of substance abuse during military service and lack of clear connection between military related events/incidents and onset of depression it is considered less likely than not that the Veteran's mood and anxiety symptoms are related to military service. 

Although the Veteran and his friend and nephew are competent to report observable symptomatology, the Board finds they do not have the experience, education, training, and expertise to provide an opinion regarding the etiology of the Veteran's current acquired psychiatric disability; thus their competent reports are not probative and are outweighed by the June 2016 VA examiner's findings.  See Layno, 6 Vet. App. at 470.

The Board finds that the most probative evidence of record demonstrates that the Veteran's acquired psychiatric disability is not related to active service.  The June 2016 VA etiological opinion is probative as the examiner reviewed the claims file, considered the Veteran's medical history and lay statements of in-service psychiatric occurrences, and provided sufficient rationale for the opinion provided.  Accordingly, the opinion is found to carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assessing the adequacy of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  As a result, the third criteria to establish service connection on a direct basis has not been met.  See 38 U.S.C.A. §§ 1110, 1131.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


